Title: From Alexander Hamilton to James McHenry, 6 July 1799
From: Hamilton, Alexander
To: McHenry, James


New York, July 6, 1799. Quotes from Colonel Thomas Parker’s letter of June 30 concerning lack of clothing for recruits and states: “If any thing remains to be done to accelerate the arrival of the Cloathing I pray that it may be done and that inferior considerations may give way to the necessity of preserving contentment among the troops and maintaining in their eyes the justice and respectability of the Government. This circumstance leads me to observe that if there be not an absolute certainty that the supply of cloathing will henceforth keep pace with the progress of recruiting it is better to suspend it than to suffer a number of men to be brought together to contract disgust & discredit the public operation.…”
